 In the MatterofBROCKTON GAS LIGHTCOMPANYandBROCKTON GASEMPLOYEES LOCAL UNION UTILITY WORKERS ORGANIZING COMMITTEE,C. I. 'O.Case No. R-4964.-Decided March, 7, 19.43Jurisdiction:gas, and byproducts manufacturing industry.Investigation and Certification of Representatives:existence of question : refusalto accord union recognition ; contract with rival union, the definite term.ofwhich expired land was now terminable upon forty-five days' notice, no,bar ; election necessary.Unit Appropriatefor CollectiveBargaining:all shop, distribution, garage, andproduction plant employees with specified inclusions and exclusions ; meterreaders, bill collectors, and confidential employees excluded over union'sobjection.Johnson; ,Clapp,, Ives. &, Knight,by'Mr.Henry F. Knight,ofBoston, Mass.,, for the, Company.Mr., John Collins,of Boston ,'Mass.,, for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition 'and amended petition duly filed by Brockton GasEmployees Local Union, Utility Workers Organizing Committee,C. I. 0., herein called' the, Union, alleging that a question affectingcommerce had arisen concerning the .representation of employees ofBrockton Gas' Light Company, Brockton, Massachusetts, herein' calledappropriate hearing upon due notice before' Thomas H. Ramsey,TrialExaminer.Said hearing was, held at Brockton, Massachu-setts, on,March 2, 1943.The Company and the Union appearedand participated' in the hearing.'All parties were, afforded' fullopportunity to be heard, to examine and cross-examine witnesses,and' to introduce evidence bearing on the issues: ' The Trial Examiner'sIAlthough District 50, United Mine Workers of America,herein called the I: M-. W. A.;was served, with, noticeof,heasing, It did not.appear.48'N, L: R:.B., No. 32: 256'DECISIONSOF NATIONAL,LABOR RELATIONS BOARDrulings made at the hearing are free from prejudicial error and are'hereby affirmed.Upon the entire record in the case, the_ Board makes the following:FINDINGS -OF FACT -1.THE BUSINESSOF THE COMPANYBrockton Gas Light Company is a Massachusetts corporation withits principal place of business at Brockton, Massachusetts, where it isengaged' in the manufacture and sale of illuminating gas and' by-products thereof.During 1942 the Company purchasedraw materialsvalued at about $127,000, all of which originated at points outsidethe State -of.Massachusetts-.During. the same period the Companysold products valued at about $1,000,000, all of which was sold withinthe State of Massachusetts.II.THE ORGANIZATION INVOLVED'Brockton Gas Employees-Local Union, Utility WorkersOrganizingCommittee, is a labor organization affiliated ` with - the Congress ofIndustrial Organizations, admitting to membership employees' of theCompany.III.THE QUESTIONCONCERNINGREPRESENTATIONDuring the latter part of January, or, the -first part of February1943, the Union, claiming to represent a, majority of the Company'semployees, requested the, Company to recognize it as the exclusiverepresentative of such employees.The Company refused, this request.On.March-1,1942, the Company and the U. M. W. A. entered into anexclusive contract.The contract provides that it shall continue ineffect until March 1, 1943, and thereafter until 45 days' notice toterminate is given by either party thereto. Inasmuch as the contractis terminable upon 45 days' notice, we find that it does not constitutea bar to a determination of representatives at this time.-A statement of the Regional' Director, introduced into'evidence,dur-ing, the hearing, indicates that the Union - represents a substantial,number of employees in the unit hereinafter found to be.appropriate.2We. find that, a question affecting commerce has arisen 'concerningthe representation of employees of the Company, within the meaning,of Section--9; (c) and, Section 2, (6) and, (7) of* the National LaborRelations Act.The Regional Director reported than th8l'Uhiod'-prP,sehted, 53 miembeiship-applichtloncards bearing apparently genuine'signatures of persons whose names Apvear°on tlre;Com-pany's pay roll of January 23,1943.There areapproximately 86 employees in the appro-priate unit. °257°IV.THE APPROPRIATE UNITThe Union, urges that all shop, distribution, garage, and -productiontion -plant clerks, meter readers, and bill collectors,t but excludingexecutives, office employees,- supervisory employees, non=working fore-men, plant guards, and employees covered by a contract between theCompany and the American Federation of Labor affiliate constitutean' appropriate unit.The-only controversy with respect to the unitconcerns two alleged, confidential clerks, meter, readers, and bill col--lectors.The Union would include all such employees in the unit and.the Company,would exclude them.' 'The meter readers and bill collectors work out of the Company'sCompany's plant.Meter readers and bill collectors are paid on asalary basis in contrast to the other, employees who are paid on an'hourly rate. 'In the summer of 1942 the Regional Director certifiedthe U. M. W. A. as the exclusive representative of the meter readersand bill collectors in two separate bargaining units.Bill collectorsand meter readers are not covered by the contract alluded to above.Under the circumstances, we shall exclude meter readers and bill-collectors from-the unit.IThe Company employs two persons classified by it as secretary to thesuperintendent in the production department and secretary to thesuperintendent in the distribution department,, respectively.The'record indicates that these persons take dictation from the superintend-_ents and handle confidential matters.Under the circumstances, weshall exclude them from the unit.We find that all shop, distribution, garage, and production plantemployees of the Company, including distribution and productionplant clerks, but excluding executives, office employees, supervisoryemployees, non-working foremen, plant guards, meter readers, billcollectors, and secretaries to the superintendents, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V.THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Direction,of Election herein, subject to the limitations and additions set forthin the Direction. 255DECISIONS, OF NATIONAL -LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and. pursuant to the. power vested in the NationalLabor Relations Board by Section 9 (c) of the, National Labor Rela-tionsAct, and pursuant,to Article III, Section 9, of National -LaborRelations Board Rules and, Regulations-Series 2, as amended, it isherebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with' Brockton GasLight Company, Brockton, Massachusetts, an election by secret ballot'shall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the First Region, acting in thismatter as agent, for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ' ortemporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the ' polls,but excluding any who have since quit or been discharged for cause,to determine whether or not they desire to be represented by Brockton'Gas Employees Local. Union, Utility Workers Organizing Commit-tee, affiliated with the Congress of Industrial Organizations, for thepurposes of collective bargaining.'